Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachal (US 20140266061) in view of McMorrow et al. (9,948,119).
With respect to claim 9 Wachal teaches a power system comprising: 
a plurality of storage battery modules (see modules Fig. 2 and associated batteries); and 
a multi-storage battery control apparatus (see master controller) configured to control the plurality of storage battery modules, wherein the plurality of storage battery modules comprise a first storage battery module including at least one first storage battery (20a), and a second storage battery module including at least one second storage battery (20b), the first storage battery being different from the second storage battery in type (see for example paragraph 0085),  the multi-storage battery control apparatus is constructed to selectively (see paragraph 0109-122) use the first storage battery module or the second storage battery module in accordance with a plurality of different types of charge-discharge application,  the multi-storage battery control apparatus is constructed to respectively calculate a first charge-discharge amount (see paragraph 0091) for first charge-discharge application (charge discharge for financial and cost savings application see paragraph 0109-0116) and a second charge- discharge 
	With respect to claim  10 Wachal teaches wherein the plurality of storage battery facilities include a different type (see chemistry, design state or rating paragraph 0085) mixed storage battery facility including a plurality of different types of storage batteries, and the multi-storage battery control apparatus is further constructed to execute: processing of acquiring respective pieces of storage battery information of the plurality of storage batteries included in the different type mixed storage battery facility, and computing combined storage battery information by combining the acquired respective 

Allowable Subject Matter

Claims 11-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 11 Wachal teaches the power system as detailed above with respect to claim 9, however does not teach the further limitation processing of acquiring the first charge-discharge amount as normal operation application while power outage does not occur at an electric power grid which is interconnected to the plurality of storage battery facilities; processing of acquiring the second charge-discharge amount as backup application while power outage occurs at the electric power grid; processing of, in a case where power outage does not occur at the electric power grid, controlling charge-discharge of the first storage battery facility on a basis of the first charge- discharge amount and setting a charge-discharge amount of the second storage battery facility at 0; and processing of, in a case where power outage occurs at the electric power grid, setting a charge-discharge amount of the first storage battery facility at  and controlling charge- discharge of the second storage battery facility on a basis of the second charge-discharge amount.  At least this further limitation is not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836